Citation Nr: 1204574	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for spondylosis of the lumbar spine.

2.  Entitlement to initial ratings in excess of 30 percent prior to June 11, 2007, and in excess of 50 percent from June 11, 2007, for major depressive disorder.

3.  Entitlement to an effective date earlier than January 12, 1995, for the grant of service connection for spondylosis of the lumbar spine.

4.  Entitlement to an effective date earlier than January 7, 2004, for the grant of service connection for major depressive disorder.

5.  Entitlement to an effective date earlier than January 7, 2004, for the grant of a total rating based on individual employability due to service-connected disability.

6.  Entitlement to an effective date earlier than January 7, 2004, for the grant of Dependents Educational Assistance (DEA) under Chapter 35 of Title 38 of the United States Code.

7.  Entitlement to an automobile or other conveyance and adaptive equipment.

8.  Entitlement to a special adaptive housing or a special home adaptation grant.

9.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for cervical spondylosis with degenerative disc disease.

10.  Entitlement to service connection for cervical spondylosis with degenerative disc disease, to include as secondary to the service-connected spondylosis of the lumbar spine.

11.  Entitlement to service connection for arthritis of the upper extremities, to include as secondary to the service-connected spondylosis of the lumbar spine.

12.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the service-connected spondylosis of the lumbar spine.

13.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected spondylosis of the lumbar spine.

14.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to the service-connected major depressive disorder and/or the service-connected spondylosis of the lumbar spine.

15.  Entitlement to service connection for cancer.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1955 to April 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2005, July 2005, September 2007, June 2009, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In an October 2008 rating decision, the RO concluded that a 50 percent rating for major depressive disorder was warranted from the date of a VA examination, June 11, 2007.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded an increased evaluation for his service-connected psychiatric disability. The Veteran has not suggested that this increased evaluation would satisfy his appeal for a higher evaluation of his psychiatric disorder.  Nor has he or his representative otherwise suggested that the maximum rating available for his psychiatric disability is not being sought. Thus, the Board concludes that the issue of entitlement to a higher initial rating for a psychiatric disability remains before the Board.

In October 2009, the RO assigned earlier effective dates of January 7, 2004, for the grant of a total rating based on individual employability due to service-connected disability (TDIU) and DEA.  As the decision did not assign the earlier effective date the Veteran requested, the decision represents only a partial grant of benefits sought.  These earlier effective date issues remain before the Board.  

With regards to the claims for service connection for cervical spine, bilateral upper extremity, bilateral lower extremity, and cardiovascular disorders, the Board observes that, although the Veteran's contentions appear to only concern service connection on a secondary basis, he has not clearly expressed that he did not wish service connection to be considered on a direct basis.  Moreover, in adjudicating his claims, the RO considered the issues on both direct and secondary bases.  Therefore, the Board has framed those issues as set forth on the title page and will adjudicate the claims on direct and secondary bases.

The issue of service connection for cancer being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The service-connected spondylosis of the Veteran's lumbar spine is manifested by limitation of motion; has not resulted in unfavorable ankylosis of the entire thoracolumbar spine or fractured vertebrae; and does not include associated objective neurologic abnormalities for which separate ratings may be granted.  

2.  Prior to June 11, 2007, the Veteran's service-connected major depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms no worse than anxiety; suspiciousness; chronic sleep impairment; depression; and mild memory loss.

3.  Since June 11, 2007, the Veteran's service-connected major depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms no worse than panic attacks more than once a week; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships have been shown.  

4.  The Veteran was discharged from active service in April 1956.

5.  An original claim for service connection for a back disorder was filed on May 1, 1973, more than one year after he was separated from service.

6.  By an unappealed rating decision dated in June 1973, the RO denied service connection for a back disorder.

7.  By an unappealed rating decision dated in October 1979, the RO again denied service connection for a back disorder.

8.  Since the October 1979 rating decision, a claim for service connection for a back disorder was not received until January 12, 1995.  

9.  In January 2005, the RO granted service connection for spondylosis of the lumbar spine and assigned a 40 percent evaluation, effective from January 12, 1995.

10.  There is no communication of record after the October 1979 denial until January 12, 1995, that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based on spondylosis of the lumbar spine.

11.  An original claim for service connection for a psychiatric disorder was filed on July 22, 1999, more than one year after he was separated from service.

12.  By an unappealed rating decision dated in November 1999, the RO denied service connection for a psychiatric disorder.

13.  Since the November 1999 rating decision, a claim for service connection for a psychiatric disorder was not received until January 7, 2004.  

14.  In July 2005, the RO granted service connection for major depressive disorder and assigned a 30 percent evaluation, effective from January 7, 2004.

15.  There is no communication of record after the November 1999 denial until January 7, 2004, that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based on a psychiatric disorder.
16.  Prior to January 7, 2004, the Veteran was only service-connected for spondylosis of the lumbar spine, rated as 40 percent disabling.

17.  The Veteran met the schedular percentage requirements for TDIU and was entitled to DEA effective January 7, 2004, when he was awarded service connection for major depressive disorder.

18.  Prior to January 7, 2004, the Veteran's only service-connected disability did not preclude him from obtaining or retaining substantially gainful employment.

19.  The Veteran has not lost the anatomical use of an extremity due to a service-connected disability; he is not service connected for an eye disorder; and he is not service connected for ankylosis of one or both knees or one or both hips.

20.  The Veteran's confinement to a wheelchair is the result of nonservice-connected disorders.

21.  By an unappealed March 2002 decision, the RO denied service connection for cervical spondylosis with degenerative disc disease.  

22.  Evidence received after the March 2002 denial of service connection for cervical spondylosis with degenerative disc disease relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

23.  Cervical spondylosis with degenerative disc disease was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his service-connected spondylosis of the lumbar spine.

24.  Arthritis of the upper extremities was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his service-connected spondylosis of the lumbar spine.

25.  A diagnosis of peripheral neuropathy of the upper extremities confirmed by diagnostic testing has not been shown; the Veteran's complaints pain, numbness, and tingling were first shown many years after the Veteran's active duty and are not causally or etiologically related to such service, including his service-connected spondylosis of the lumbar spine.

26.  A diagnosis of peripheral neuropathy of the lower extremities confirmed by diagnostic testing has not been shown; the Veteran's complaints of pain, numbness, and tingling were first shown many years after the Veteran's active duty and are not causally or etiologically related to such service, including his service-connected spondylosis of the lumbar spine.

27.  Atrial fibrillation, a myocardial infarction, and coronary artery disease were first diagnosed many years after the Veteran's active duty and are not causally or etiologically related to such service, including his service-connected major depressive disorder and/or the service-connected spondylosis of his lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for spondylosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2011); 38 C.F.R. § 4.71a, DCs 5292, 5295 (2003).

2.  Prior to June 7, 2011, the criteria for an initial rating in excess of 30 percent for major depressive disorder was not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, DC 9434 (2011).

3.  Since June 7, 2011, the criteria for a rating in excess of 50 percent for major depressive disorder was not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, DC 9434 (2011).

4.  The criteria for an effective date prior to January 12, 1995, for the grant of service connection for spondylosis of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

5.  The criteria for an effective date prior to January 7, 2004, for the grant of service connection for major depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

6.  The criteria for an effective date prior to January 7, 2004, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

7.  The criteria for an effective date prior to January 7, 2004, for the award of DEA have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

8.  The basic eligibility requirements for automobile or other conveyance and adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.102, 3.808, 17.156 (2011).

9.  The basic eligibility requirements for specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2011).

10.  The RO's March 2002 denial of service connection for cervical spondylosis with degenerative disc disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

11.  Evidence received since the final March 2002 decision is new and material, and the claim for service connection for cervical spondylosis with degenerative disc disease is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

12.  Cervical spondylosis with degenerative disc disease was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected spondylosis of the lumbar spine.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011); 38 C.F.R. § 3.310 (2006).

13.  Arthritis of the upper extremities was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected spondylosis of the lumbar spine.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011); 38 C.F.R. § 3.310 (2006).

14.  Peripheral neuropathy of the upper extremities was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected spondylosis of the lumbar spine.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011); 38 C.F.R. § 3.310 (2006).

15.  Peripheral neuropathy of the lower extremities was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected spondylosis of the lumbar spine.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011); 38 C.F.R. § 3.310 (2006).

16.  Coronary artery disease was not incurred or aggravated in service, and is not proximately due to, or the result of, the service-connected major depressive disorder and/or the service-connected spondylosis of the lumbar spine.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claims for higher initial ratings for spondylosis of the lumbar spine and major depressive disorder, and his claims for earlier effective dates for the grants of service connection for spondylosis of the lumbar spine and major depressive disorder, and the awards of a TDIU and DEA fall within this fact pattern.  Prior to the RO's rating actions for these claims, the Veteran was notified by February 2004 (lumbar spine), February 2005 (major depressive disorder, and March 2005 (TDIU and DEA) letters of the evidence needed to establish the underlying issues of service connection for spondylosis of the lumbar spine and major depressive disorder, and entitlement to a TDIU and DEA.  After receiving notice of the awards of service connection and entitlement for these disabilities here at issue, the Veteran perfected timely appeals with respect to the initial disability ratings and effective dates assigned to the grants.  Clearly, no further section 5103(a) notice is required for these increased rating and earlier effective date claims.  

Regarding the Veteran's service connection claims, pre-decisional letters dated in September 2006 (cervical spine, arthritis, and peripheral neuropathy), May 2007 (heart), June 2007 (heart), and February 2010 (arthritis and peripheral neuropathy) complied with VA's duty to notify the Veteran with regards to those issues on appeal.  With respect to the Veteran's claims for entitlement to automobile and housing adaptations, letters dated in December 2004 (housing) and February 2005 (automobile) complied with VA's duty to notify the Veteran with regards to those issues on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, a letter dated in March 2006 and the September 2006, May 2007, June 2007, and February 2010 letters in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman, 19 Vet. App. 473.  

With respect to the petition to reopen the previously denied claim of service connection for cervical spondylosis, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to that issue, no further discussion of the VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  As discussed above, the Veteran was apprised of the information necessary to substantiate the underlying issue of service connection.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issues on appeal were obtained in January 2002 (lumbar spine), March 2004 (lumbar spine), June 2005 (major depressive disorder), June 2007 (heart and major depressive disorder), June 2008 (lumbar spine), September 2008 (heart and major depressive disorder), and February 2009 (general medical).  Additionally, medical opinions for the Veteran's peripheral neuropathy and arthritis were obtained in July 2005 and June 2010, respectively.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the Veteran's attorney's request for new examinations.  Specifically, the Veteran attorney argues that previous examinations were not adequate as each examination did not consider the totality of the Veteran's disabilities.  See, e.g., April 2011 statement.  However, as set forth above and as will be discussed in detail below in adjudicating the Veteran's claims, the record does not indicate that the examinations obtained are inadequate.  Furthermore, regarding the Veteran's claims for service connection on secondary bases, the examinations of record addressed those claims and whether there was a causal relationship between his service-connected disabilities and those for which he claimed service connection.  The Board also acknowledges the attorney's argument that a new examination is needed for the Veteran's lumbar spine because a VA examiner opined that other lumbar spine conditions were not related to the Veteran's military service.  See February 2011 statement.  However, the issue of service connection for a lumbar spine disorder is not before the Board.  Therefore, the Board finds that a remand for new examinations is not necessary.   
II.  Analysis

      A.  Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's lumbar spine and psychiatric disorder as claims for higher evaluations of the original awards.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is not warranted in the lumbar spine initial rating claim; however, the Board agrees with the ratings as staged by the RO in the major depressive disorder rating claim.  

		1.  Spondylosis of the Lumbar Spine

Here, the Veteran contends that he is entitled to an initial rating in excess of 40 percent for the service-connected spondylosis of the lumbar spine due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the spondylosis of the Veteran's lumbar spine has been shown to cause limitation of motion of his lumbosacral spine.  This service-connected disability is currently rated as 40 percent disabling under 38 C.F.R. § 4.71a, DC 5242, which evaluates impairment from degenerative arthritis of the spine.

During the pendency of the Veteran's appeal, the regulations pertaining to evaluation of disabilities of the spine were amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The changes made effective September 23, 2002, involve only changes to the rating of intervertebral disc syndrome (IVDS), evaluating this disability based on the occurrence of incapacitating episodes.  The Veteran's disability does not include IVDS.  So, those changes do not apply.

The second change, effective September 26, 2003, renumbered all of the spine diagnostic codes, and provides for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2011).  Because both criteria were effective during the period of consideration for this case, the Board must determine whether the revised version is more favorable to the Veteran.  See VAOPGCPREC 7-2003. However, even if the Board finds the revised version more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000.   

With respect to the rating criteria in effect prior to September 26, 2003, disabilities of the lumbar spine could be rated under DCs 5285, 5286, 5289, 5292, and 5295.  In this case, DCs 5285, 5286, and 5289 are inapplicable as DC 5285 rated residuals of fractured vertebra DCs 5286 and 5289 rated ankylosis, which have not been shown.  C.F.R. § 4.71a , DCs 5285, 5286, 5289 (2003).  Under prior DC 5292, which evaluates impairment from limitation of motion of the lumbar spine, a 40 percent rating is warranted for severe limitation of motion of the lumbar spine.  A 40 percent rating is the maximum rating available under DC 5292.  38 C.F.R. § 4.71a , DC 5292 (2003).  Under prior DC 5295, which evaluates impairment from a lumbosacral strain, a 40 percent rating is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 40 percent rating is the maximum rating available under DC 5295.  38 C.F.R. § 4.71a , DC 5295 (2003).

Since September 26, 2003, DCs 5235-5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

According to post-service treatment records, the Veteran has repeatedly complained of back pain since the award of service connection.  Furthermore, he has been shown to have limited motion.  However, the evidence does not show that he has had fractured vertebra or ankylosis.  

As shown above, the Veteran's spondylosis of the lumbar spine is currently rated as 40 percent disabling.  Based on a review of the evidence, the Board concludes that a rating in excess of 40 percent is not warranted at any time since the award of service connection under either the old or the new criteria.

Pursuant to the criteria in effect prior to September 26, 2003, a 40 percent evaluation is the highest rating available without fractured vertebra and ankylosis.  None of the Veteran's treatment records and VA examinations shows that he has residuals of fractured vertebra or ankylosis.  The VA examinations and pertinent treatment records fail to show unfavorable ankylosis of the entire thoracolumbar spine.  The June 2008 and February 2009 examiners specifically found no evidence of ankylosis.  Therefore, a rating in excess of 40 percent under the old rating criteria is not warranted.

Under the new rating criteria, unfavorable ankylosis of the entire thoracolumbar spine must be shown to warrant the next higher rating of 50 percent.  The evidence fails to show unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, because the Veteran has not been shown to have residuals of fractured vertebra or ankylosis, the Board finds that a rating in excess of 40 percent for the Veteran's spondylosis of the lumbar spine is not warranted under the old or the new criteria.  

The Board will now address whether a separate rating is warranted for any associated neurologic abnormalities.  In this regard, the evidence shows that, throughout this appeal, the Veteran has had numerous complaints of bilateral upper extremity and bilateral lower extremity numbness, pain, and weakness.  However, as the Board has the issues of entitlement to service connection for peripheral neuropathy of the upper and bilateral lower extremities, as secondary to the Veteran's service-connected lumbar spine disability before it, the Board will address those complaints when it adjudicates those issues herein.  Therefore, for purposes of rating the Veteran's spondylosis of the lumbar spine, the Board will address neurologic abnormalities other than peripheral neuropathy.

Treatment records do not show bowel or bladder complaints associated with the Veteran's lumbar spine disability.  Although the Veteran has repeatedly complained of constipation, no medical professional has indicated that that issue is related to the Veteran's spondylosis of the lumbar spine.  At the March 2004 VA examination, the Veteran denied any bowel or bladder problems or erectile dysfunction.  He also denied any weight loss, fever, or malaise.  

At the February 2009 VA general medical examination, the Veteran reported a history of erectile dysfunction and constipation; he denied all other bowel or bladder problems.  The Veteran's pertinent treatment records and VA examinations fail to show any objective neurologic abnormalities that have been associated with the spondylosis of the lumbar spine.  Indeed, the Veteran has not contended having any neurologic abnormalities other than peripheral neuropathy.  The totality of the evidence fails to show any associated objective neurologic abnormalities for which separate ratings can be granted.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the spondylosis of the Veteran's lumbar spine warrants a rating in excess of 40 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 50 percent for this service-connected disability.  This claim must be denied.

		2.  Major Depressive Disorder

Here, the Veteran contends that he is entitled to initial ratings in excess of 30 percent prior to June 11, 2007, and in excess of 50 percent from June 11, 2007, for his service-connected major depressive disorder due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran's major depressive disorder is rated as 30 percent disabling prior to June 11, 2007, and as 50 percent disabling since June 11, 2007, under 38 C.F.R. § 4.130, DC 9434, which evaluates impairment from major depressive disorder.

Specifically, pursuant to DC 9434, a 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434 (2011).  

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 30 percent rating is warranted if the evidence establishes that there is occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 61-70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score of 51-60 is indicative of moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 39-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing school).

Here, the Veteran was afforded a VA examination in June 2005.  He reported living with his wife and having three adult children.  He was alert and oriented, casually groomed and dressed, with good eye contact.  Mood was neutral and affect was restricted.  There was no evidence of lethality or psychosis.  Thought processes were essentially logical.  Speech was normal in rate, volume, and spontaneity.  Insight and judgment appeared fair.  His GAF score was 60.  

The Veteran was also afforded a VA examination in June 2007.  He reported having problems with sleep, suicidal ideations, a depressed mood, chronic pain, chest pain, crying episodes, irritability, and occasional loss of appetite.  On examination, the Veteran's speech was unremarkable.  He was cooperative toward the examiner.  His affect was full; mood was anxious, agitated, depressed, and dysphoric; orientation was intact to person, time, and place; thought process was unremarkable; thought content revealed suicidal ideation; he had no delusions; and judgment and insight were intact.  The Veteran had inappropriate behavior; he was irritable and short-tempered.  He did not interpret proverbs appropriately; had no obsessive/ritualistic behavior; no panic attacks; and no homicidal thoughts.  He did have suicidal thoughts all the time, but would never act upon them because he was too scared to do it; he denied any current plans or intent.  His impulse control was fair and he was able to maintain minimum personal hygiene.  He had problems with activities of daily living due to physical problems.  Remote, recent, and immediate memory was mildly impaired.  The Veteran had trouble thinking of people's names, even old friends, and trouble remembering things from the past.  His GAF score was 55.

The Veteran was afforded a third VA examination in September 2008.  He reported a depressed mood, feelings of guilt, passive suicidal thoughts, crying episodes, mood lability, sleep disturbance, anxiety, anhedonia, irritability, problems with memory and concentration, chest pain with atrial fibrillation, and chronic pain.  His symptoms were reported to be frequent and serious.  On examination, the Veteran was casually dressed.  His speech was hesitant and he was cooperative toward the examiner.  Affect was full and his mood was anxious, hopeless, depressed, and dysphoric.  He was oriented to person, time, and place.  Thought process was rambling and thought content was suicidal ideation, preoccupation with one or two topics, and ruminations.  He had no delusions and his judgment and insight were intact.  He had sleep impairment and inappropriate behavior; he was short-tempered and irritable at times.  He interpreted proverbs correctly; had no obsessive/ritualistic behavior ;and no panic attacks.  Homicidal thoughts were not present, but he did have passive suicidal thoughts and denied current plan or intent.  Impulse control was fair; there were no episodes of violence; and he was able to maintain minimum personal hygiene.  The Veteran had problems with activities of daily living; he had difficulty concentrating and short-term memory problems.  His GAF score was 55.  

At the February 2009 VA general medical examination, the Veteran reported a history of interpersonal relationship difficulties, depression, panic attacks, anxiety, and sleep impairment.  He denied a history of substance abuse, memory problems, loss of control/violence potential, confusion, homicidal symptoms, suicidal symptoms, and other symptoms.  

Prior to the June 2007 examination, the Veteran's treatment records did not show symptoms indicative of a 50 percent rating such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  However, they do show panic attacks more than once a week.  They also show symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

Additionally, at no time during this appeal have his treatment records shown symptoms supporting a 70 percent rating such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  However, they do show suicidal ideation.  

His symptoms at the June 2007 VA examination and in VA treatment records dated through August 2011 show symptoms such as panic attacks more than once a week; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The June 2007 examination shows that the Veteran reported problems with sleep, suicidal ideations, a depressed mood, chronic pain, chest pain, crying episodes, irritability, and occasional loss of appetite.  At the September 2008 examination, the Veteran was shown to have symptoms of depressed mood, feelings of guilt, passive suicidal thoughts, crying episodes, mood lability, sleep disturbance, anxiety, anhedonia, irritability, problems with memory and concentration.

Throughout this appeal, the Veteran has been shown to have remained married.  He also has three children and the evidence does not suggest that the Veteran has impaired relationships with his family.  Indeed, the records show that the Veteran's son and his family assist him with transportation due to the Veteran being in a wheelchair.  The Board does acknowledge that the Veteran has not been employed since the early 1970s.  Prior to June 11, 2007, the pertinent evidence failed to show occupational and social impairment, with reduced reliability and productivity.  Since June 11, 2007, the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

VA and private treatment records throughout this appeal have shown that the Veteran's GAF scores ranged from 40 to 65.  Prior to June 7, 2011, the Veteran had GAF scores of 45 in August 2004, September 2004, January 2005, March 2005, and May 2005; he had scores of 55 in September 2005 and December 2005; and scores of 60 in January 2004, June 2005, and May 2007.  Since June 7, 2011, he had scores of 40-45 in July 2010; 45 in June 2010 and July 2010; 50 in December 2010 and May 2011; 55 in June 2007 and September 2009, February 2010, and April 2010; 60 in September 2007, November 2007, January 2008, April 2008, July 2008, April 2009, September 2009, and May 2010; and 65 in May 2010.  

Accordingly, based on a review of the evidence, the Board finds that an initial rating in excess of 30 percent for the Veteran's service-connected major depressive disorder prior to June 11, 2007, and in excess of 50 percent from June 11, 2007, is not warranted.  

For the period prior to June 11, 2007, the evidence does not show occupational and social impairment, with reduced reliability and productivity, which is required for the next higher rating of 50 percent.  Rather, the pertinent medical evidence of record shows that the Veteran's major depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, suspiciousness, chronic sleep impairment, depression, and mild memory loss.  

In this case, the evidence prior to June 11, 2007, reveals mild to moderate occupational and social impairment as a result of the Veteran's service-connected major depression.  The Veteran has had relationships with his family members.  The Board acknowledges that the Veteran has not been shown to have been employed at any time during this appeal.  However, the totality of the evidence suggests that the Veteran's occupational and social impairment caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  No medical professional has provided any opinion to indicate that the Veteran's major depressive disorder symptomatology caused occupational and social impairment, with reduced reliability and productivity.  Symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships have not been shown.  Although some memory impairment has been shown, mild memory loss is contemplated for in the 30 percent rating.  The evidence does not indicate that the Veteran's memory loss is more than mild.  The Board acknowledges that panic attacks more than once a week have been shown.  However, those symptoms when combined with his other PTSD symptoms fails to show occupational and social impairment with reduced reliability and productivity.

From June 11, 2007, the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is required for the next higher rating of 70 percent.  In this case, the June 11, 2007, VA examination and subsequent VA treatment records show that the Veteran has continued to have relationships with his wife and children.  The totality of the evidence indicates that the Veteran's occupational and social impairment causes reduced reliability and productivity.  Symptoms such as panic attacks more than once a week; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships have been shown.  

The Board notes that the reported GAF scores ranging of 40 to 50 are indicative of some impairment in reality testing or communication and serious symptoms.  In this case, the scores of 50, indicative of serous symptoms, are consistent with a 50 percent rating, while scores ranging from 55 to 65 are indicative of mild to moderate symptoms, which is consistent with a 30 percent rating.  The Board observes that the Veteran had GAF scores of 40-50 prior to June 11, 2007.  However, the Veteran also had higher GAF scores for that time period as well, suggesting that the totality of his symptoms were not serious.  Moreover, the Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  

In this case, prior to June 11, 2007, the extent and severity of the Veteran's actual major depressive symptoms reported and/or shown are suggestive of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, suspiciousness, chronic sleep impairment, depression, and mild memory loss; i.e., the level of impairment contemplated in the assigned 30 percent rating for psychiatric disabilities.

From June 11, 2007, the extent and severity of the Veteran's actual major depressive symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms panic attacks more than once a week; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the currently assigned 50 percent rating for psychiatric disabilities.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's major depressive disorder warrants a rating in excess of 30 percent prior to June 11, 2007, or in excess of 50 percent from June 11, 2007.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher ratings of 50 percent prior to June 11, 2007, and 70 percent from June 11, 2007, for this service-connected disability.  This claim must be denied.  

		3.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's spondylosis of the lumbar spine and major depressive disorder have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the spondylosis of the lumbar spine and major depressive disorder have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Furthermore, the Veteran is currently in receipt of a TDIU based on his spondylosis of the lumbar spine and major depressive disorder.  The evidence does not indicate that the schedular criteria, in addition to the award of a TDIU based on these disabilities, does not compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.

In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.

	B.  Earlier Effective Date Claims

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

		1.  Service Connection for Spondylosis of the Lumbar Spine

The Veteran contends that he is entitled to an effective date earlier than January 12, 1995, for the grant of service connection for spondylosis of the lumbar spine.  He contends that he initially filed a claim for service connection in the 1950s and continued to file claims in the 1960s, 1970s, and 1980s.  See, e.g., October 2006 statement.  The Veteran also contends that he appealed any prior denials of the claim and that such records were lost.  See, e.g., October 2005 statement.  
The Veteran's claims for a back disorder were denied several times in the past.  An initial claim for service for a back disorder was denied by the RO in a June 1973 rating decision; the Veteran did not appeal that decision.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  The Veteran subsequently was denied a petition to reopen the previously denied claim of service connection for a back disorder in an October 1979 rating decision.  The Veteran filed a timely notice of disagreement as to that denial in January 1980.  The RO issued a supplemental statement of the case in January 1980; however, the Veteran failed to file a substantive appeal.  Therefore, that decision is also final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  On January 12, 1995, the RO received a new application to reopen the claim of service connection.

In reaching the conclusion that the June 1973 and October 1979 rating decisions were final, the Board is cognizant of the Federal Circuit's recent holding in Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2011).  However, under 38 C.F.R. § 3.156(b ), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  In reviewing the claims folder, no new evidence was received between the June 1973 rating decision and the April 1979 claim, or between the January 1980 statement of the case and the January 1995 claim.  Therefore, the June 1973 and October 1979 rating decisions are final.  

As noted above, the Veteran contends that he did appeal previous denials of service connection.  He also contends that he filed an initial claim for service connection for a back disorder in the 1950s.  However, a review of the claims file does not contain any correspondence indicating a desire for benefits prior to the first claim, which was received on May 1, 1973; nor is there any correspondence that could reasonably be construed as a notice of disagreement of the June 1973 rating decision or a substantive appeal from the October 1979 rating decision.  

The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In reviewing the evidence of record, the Board finds that the presumption of regularity has not been rebutted.  Although the Veteran contends that he filed claims as early as the 1950s and appealed any previous denials, the multiple volumes of his claims folder do not include any correspondence that could reasonably be construed as a claim prior to May 1, 1973, or appeals of the June 1973 and October 1979 adverse rating actions.  In support of his assertions, the Veteran also claims that lay witness statements he submitted with previous claims were also lost.  However, the Board observes that at the time of the October 1979 denial and January 1980 statement of the case, the claims file did include lay witness statements, including buddy statements.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO would have been received and associated with the claims file.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Board finds the Veteran's unsupported assertions that he submitted earlier claims and appealed any adverse decisions is not sufficient to rebut the presumption of regularity in the administrative process.

Therefore, because the presumption of regularity in the administrative process has not been rebutted, the Board finds that the claim to reopen was not received until January 12, 1995.

Because the October 1979 RO rating decision is final with respect to a back disorder, the claim by which the Veteran was granted service connection for spondylosis of the lumbar spine, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 [ (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337  (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the October 1979 denial by the RO.  The evidence also shows that the date of receipt of the claim to reopen was January 12, 1995, and that it is a claim re-opened after final disallowance.  In light of the foregoing, the only effective date for award of service connection that may be assigned for the Veteran's spondylosis of the lumbar spine is the presently assigned date of January 12, 1995.

While the Board recognizes the Veteran's belief that the effective date for his grant of service connection for spondylosis of the lumbar spine should be earlier than January 12, 1995, because he filed previous claims, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.
As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than January 12, 1995, for the grant of service connection for spondylosis of the lumbar spine is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

		2.  Service Connection for Major Depressive Disorder

The Veteran contends that he is entitled to an effective date earlier than January 7, 2004, for the grant of service connection for major depressive disorder.  The Veteran's numerous statements throughout this appeal essentially express dissatisfaction that he received a medical discharge from service in 1956 and that he is entitled to an earlier effective date to compensate him for over five decades of medical problems.  Furthermore, the evidence does show that the Veteran suffered from psychiatric problems prior to the award of service connection.  

An initial claim for service for a psychiatric disorder was denied by the RO in a November 1999 rating decision; the Veteran did not appeal that decision.  In fact, a November 1999 statement shows that the Veteran expressly indicated that he did not want service connection for a mental disorder such as major depressive disorder.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103.  On January 7, 2004, the RO received a new application to reopen the claim of service connection.

In finding that the November 1999 rating decision was final, the Board also concludes that new and material evidence was not received prior to the expiration of the appeal period.  The claim was denied in November 1999 due to the lack of a nexus; the Veteran did not submit new and material evidence showing a nexus within the appeal period following that decision.  As such, the November 1999 decision is final.

Although the Veteran contended that he appealed previous denials of service connection for a back disorder, he has not contended that he appealed the November 1999 rating decision.  A review of correspondence received from the Veteran after the November 1999 denial does not contain information that could reasonably be construed as a petition to reopen.  Furthermore, to the extent that the Veteran contends that he submitted earlier claims, which were lost by VA, as indicated above, the presumption of regularity has not been rebutted.  

Because the November 1999 RO rating decision is final with respect to a psychiatric disorder, the claim by which the Veteran was granted service connection for major depressive disorder, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez at 539-540 (citing Bingham, 421 F. 3d 1346; Leonard at 1337; Flash at 340.)

Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the November 1999 denial by the RO. The evidence also shows that the date of receipt of the claim to reopen was January 7, 2004, and that it is a claim re-opened after final disallowance.  In light of the foregoing, the only effective date for award of service connection that may be assigned for the Veteran's major depressive disorder is the presently assigned date of January 7, 2004.

While the Board recognizes the Veteran's belief that the effective date for his grant of service connection for major depressive disorder should be earlier than January 7, 2004, because he filed a previous claim, the governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than January 7, 2004, for the grant of service connection for major depressive disorder is denied.  See 38 U.S.C.A §5107.

		3.  Entitlement to a TDIU and DEA

The Veteran contentions throughout this appeal have indicated that he believes that he is entitled to an effective date earlier than January 7, 2004, for the award of a TDIU and DEA since he has been unemployable since the 1970s.  See, e.g. July 2009 representative statement.  The Veteran's contentions throughout this appeal also indicates that a claim for TDIU was raised in connection with his claims for service connection for a back disorder.  Id.  

In this regard, the Board observes that the Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Also, in Mayhue v. Shinseki, 24 Vet. App. 273, 281 (2011), the Court held that a request for entitlement to a TDIU is part of an initial application for benefits, and the Board is required to consider evidence of unemployability as far back as the date of the underlying initial claim.

The Board agrees with the Veteran's contention that previous claims encompassed claims for TDIU.  For the reasons set forth above, the Board finds that previous claims for service connection prior to the January 1995 claim for a back disorder are final.  As such, the Board finds that the Veteran had a claim for TDIU pending as of his January 12, 1995, claim for service connection for a lumbar spine disorder.  However, under 38 C.F.R. § 3.400(o)(2) , the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2) ; Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

Here, the RO assigned an effective date of January 7, 2004, the date that service connection was granted for major depressive disorder.  For the reasons set forth above, the Board has determined that an effective date earlier than January 7, 2004, for the grant of service connection for major depressive disorder is not warranted.  In this case following the award of service connection for major depressive disorder, the Veteran's only two service-connected disabilities were spondylosis of the lumbar spine, evaluated as 40 percent disabling and major depressive disorder, evaluated as 30 percent disabling.  Therefore, the Veteran's disabilities combined to 60 percent from January 7, 2004.  

The Board observes that the schedular requirements for TDIU require that if there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability, disabilities resulting from common etiology or a single incident will be considered one disability.  Id.  In this case, the RO in an October 2009 rating decision found that the Veteran met the schedular requirements for a TDIU effective January 7, 2004, since the psychiatric and joint disabilities had one common etiology.  In this regard, the Board observes that the Veteran's major depression is considered secondary to the his spondylosis of the lumbar spine.  Therefore, the Veteran met the schedular requirements for TDIU effective January 7, 2004.  

The Veteran filed his present claim for entitlement to TDIU on February 25, 2005.  However, as discussed above, the Board agrees with the Veteran's contention that his January 12, 1995, claim for service connection for a back disorder included the issue of entitlement to a TDIU pursuant to the Court's holdings in Rice and Mayhue.  The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  In this case, January 7, 2004, is the later date.  38 C.F.R. § 3.400(o)(1).  

However, the Board must also consider whether the Veteran met the criteria for an award of a TDIU earlier than January 7, 2004.  As discussed above, the Veteran did not meet the schedular requirements for a TDIU until January 7, 2004.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). The rating board did not refer this case for extra-schedular consideration. 

The Board concludes that the Veteran was not unemployable due to his service-connected disabilities before January 7, 2004.  The Veteran completed two years of high school and has no special training.  He last worked as a janitor in August 1973.  See April 2005 application for a TDIU.  The Veteran has been in receipt of SSA benefits since1976 due to his lumbar spine problems and major depressive disorder.  Although the Veteran's currently service-connected disabilities appear to have rendered him unemployable prior to January 7, 2004, the Board reiterates that service connection for major depressive disorder was not in effect until January 7, 2004.  Therefore, for purposes of deciding entitlement to a TDIU prior to January 7, 2004, the effect of the Veteran's major depressive disorder cannot be considered as it was not a service-connected disability.   

A review of the evidence does not show that the Veteran's only service-connected disability prior to January 7, 2004, of spondylosis of the lumbar spine alone rendered him unemployable.  The Board concedes that the Veteran was unemployable; however, the evidence indicates that a disability--major depressive disorder--for which service connection was not yet in effect contributed to his unemployability.  

In sum, prior to January 7, 2004, the Veteran did not meet the criteria for a TDIU, nor did the medical evidence indicate that the Veteran was unemployable solely due to his then only service-connected disability of spondylosis of the lumbar spine.  Therefore, while the Veteran contends that the effective date for the grant of TDIU should be earlier than January 7, 2004, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.

Regarding the Veteran's claim for an earlier effective date for DEA benefits pursuant to Chapter 35 of Title 38 of the United States Code, an earlier effective date is also not warranted.  The Veteran was awarded eligibility to Dependents' DEA effective January 7, 2004, in the October 2009 rating decision.  The effective date for DEA benefits was directly related to a finding that the Veteran was totally disabled based on individual unemployability due to service-connected disorders.  The Veteran was found to be totally disabled effective January 7, 2004.  Thus, this is the earliest date in which he was eligible for Chapter 35 benefits.  For the reasons set forth above, an effective date earlier than January 7, 2004, for TDIU is not warranted.  Accordingly, the Veteran's claim for an earlier effective date for DEA benefits pursuant to Chapter 35 of Title 38 of the United States Code must also be denied.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to an effective date earlier than January 7, 2004, for the award of a TDIU and DEA benefits pursuant to Chapter 35 of Title 38 of the United States Code are denied.  See 38 U.S.C.A §5107.

	C.  Automobile or Other Conveyance and Adaptive Equipment

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement. 38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(a)(b); 38 C.F.R. § 4.63.

In the present case, service connection has been granted for spondylosis of the lumbar spine (40%) and major depressive disorder (50%).  The Veteran contends that he is entitled to an automobile or other conveyance and adaptive equipment due to being wheelchair bound.  VA treatment records as recently as May 2011 show that the Veteran has been wheelchair bound for many years.  Therefore, the Board concedes that the Veteran is wheelchair bound.  

However, the Veteran's service connected disabilities have not caused loss or permanent loss of use of one or both feet or loss or permanent loss of use of one or both hands.  As discussed in detail below, the Board concludes that service connection is not warranted for disorders of the upper and lower extremities.  In denying service connection for disorders of the upper and lower extremities, the Board finds that such disorders are not secondary to the Veteran's service-connected lumbar spine and psychiatric disabilities.  The Board is also denying service connection for a cervical spine disorder.  Thus, as discussed herein, the evidence does not show that the Veteran has service-connected disabilities that cause him hand or foot problems.  As the Board finds that the Veteran does not have service-connected disabilities that affect his hands and feet, the Board need not address whether the Veteran has loss of use of a hand or foot.   

Furthermore the evidence does not show, nor does the Veteran contend, that he has permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type; or service-connected ankylosis of one or both knees or one or both hips for adaptive equipment eligibility only.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for a certificate of eligibility for assistance in acquiring an automobile or other conveyance and adaptive equipment is denied.  See 38 U.S.C.A § 5107.

	D.  Specially Adapted Housing Or A Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbows.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101; and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a).

As noted above, service connection has been granted for spondylosis of the lumbar spine (40%) and major depressive disorder (50%).  In addition, the Veteran has been in receipt of a TDIU since January 7, 2004.

The Veteran contends that he is wheelchair bound due to bilateral arm/hand and bilateral lower extremity disabilities.  See, e.g. October 2005 statements.  As discussed above, the Board concedes that the Veteran is wheelchair bound.  Based on a thorough review of the evidence, the Board concludes that the Veteran has loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  However, the Veteran is not service connected for any disabilities of his lower extremities.  As discussed in detail herein, the Board concludes that service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected spondylosis of the lumbar spine is not warranted.  In fact, as discussed below, the Board concludes that service connection is not warranted for any of the additional disorders claimed by the Veteran on appeal.  Clearly, therefore, the evidence of record does not demonstrate that the Veteran has permanent and total service-connected disability resulting in the loss, or loss of use, of both of his lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

Further, the evidence of record does not demonstrate, nor does the Veteran contend, that he has permanent and total disability resulting in blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity.  As discussed herein, since service connection is not warranted for any lower extremity or upper extremity disorders, and as the evidence does not show that the Veteran's service-connected disabilities affect his bilateral upper extremities and bilateral lower extremities, the evidence does not support a finding that the Veteran has loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbows.  Consequently, the Board must conclude that the requirements for a certificate of eligibility for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

Additionally, the evidence of record does not demonstrate, nor does the Veteran contend, that he has a permanent and total service-connected disability that involves blindness in both eyes with 5/200 visual acuity or less or anatomical loss or loss of use of both hands.  Thus, the Board must conclude that the requirements for a certificate of eligibility for assistance in acquiring a special home adaptation grant have not been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a) .

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims for eligibility for assistance in acquiring specially adapted housing or a certificate of eligibility for assistance in acquiring a special home adaptation grant are denied.  See 38 U.S.C.A §5107.

	E.  New and Material-Service Connection for Cervical Spine Disorder

The Veteran was initially denied service connection for cervical spondylosis with degenerative disc disease in March 2002 because the evidence did not show that it was incurred in or aggravated by his military service.  In other words, evidence of record did not reflect a nexus between a cervical spine disorder and his active duty.  After receiving notice of the March 2002 decision, the Veteran did not initiate an appeal of that denial.  Later, in February 2005, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the March 2002 rating decision consisted of the Veteran's service treatment records (STRs), SSA records, private treatment records dated through 1997, a statement from C.A., M.D. dated in September 2000, VA treatment records dated through 2002, a VA examination in January 2002, and the Veteran's contentions.  The Veteran contended that he injured his cervical spine during an accident in his parachutist training.  His STRs showed no complaints of, or treatment for, cervical spine problems.  Although the Veteran had complaints pertaining to his lower back or his lumbar spine, he did not have any neck or cervical spine complaints.  His post-service medical records beginning in December 1970 show complaints of neck pain.  In December 1970, the Veteran indicated having neck pain following a work injury when he struck his head on an overhead steel beam while climbing a ladder.  X-rays of the cervical spine in January 1975 showed no interval changes.  Degenerative disc disease was first shown on X-rays in April 1994.  The Veteran was diagnosed with cervical spondylosis in December 1994.  The September 2000 letter from Dr. C.A. shows that he examined the Veteran and reviewed his records concerning cervical spine and back injuries.  He opined that the Veteran had degenerative osteoarthritic changes, probably related to other injuries, which were consistent with his previous military experience as a parachutist and his previous military injury.  At the January 2002 VA examination, the Veteran was diagnosed with cervical spondylosis with degenerative disc disease.  The examiner opined that it was highly unlikely to be related to his military experiences given the information provided in the medical record.  

Accordingly, at the time of the denial of the claim for service connection cervical spondylosis with degenerative disc disease in March 2002, the claims folder contained no competent and probative evidence of an in-service injury to the Veteran's cervical spine in service or of a nexus to the Veteran's military service.  Thus, the RO, in March 2002, denied the claim of service connection for cervical spondylosis with degenerative disc disease.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

The relevant evidence received since the March 2002 denial consists of VA treatment records dated through August 2011, private treatment records dated through 2009, medical articles showing the relationship between the cervical spine and the lumbar spine, a VA general medical examination in February 2009, and the Veteran's contentions.  His treatment records continue to show the diagnosis of a cervical spine disorder.  The medical articles indicate that disease processes affect the entire spine, not just parts of the spine.  The February 2009 examiner diagnosed the Veteran with degenerative disease of the cervical spine.  The examiner opined that it was less likely as not caused by or a result of degenerative disease of the lumbar spine.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for cervical spondylosis with degenerative disc disease-namely, evidence that the Veteran's cervical spine disorder may be secondary to his service-connected lumbar spine disorder.  Although the February 2009 examiner provided a negative nexus opinion, the Veteran did submit medical treatises to support his contention of service connection on a secondary basis.  The Board finds that such evidence is sufficient to reopen the Veteran's claim.  Of significance to the Board in this matter is the fact that the additional evidence received since that last prior final denial of service connection addresses a possible link to a service-related factor that was not present at the time of that prior decision.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 

The Board observes that in the June 2009 rating decision on appeal for his issue, the RO adjudicated the underlying de novo service connection claim.  Therefore, the Veteran will not be prejudiced by the Board's adjudication of the de novo service connection claim below.  

	F.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases (e.g., arthritis) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  

		1.  Cervical Spondylosis with Degenerative Disc Disease 

The Veteran contends that he has cervical spondylosis with degenerative disc disease that is related to his military service, including being secondary to his service-connected spondylosis of the lumbar spine.  

His STRs show no treatment for, or diagnosis of, any cervical spine disorder.  His March 1956 discharge examination revealed a clinically normal neck and spine.  The Veteran was medically discharged from service due to his back (lumbar spine); no mention of a cervical spine or neck injury was made.  A letter that the Veteran wrote to his mother while in service indicates that he injured his spine while in jump school.  The Veteran did not report injuring his neck.

According to post-service medical records, the Veteran first complained of neck pain in December 1970 after he injured himself at work by hitting his head on the rung of a ladder.  Letters from W.C., M.D. dated in April 1973 and October 1973 show that the Veteran complained of neck pain.  X-rays of the cervical spine in January 1975 revealed no interval changes; biconcave deformity at the intervertebral disc spaces, which could be due to small node was noted.  X-rays in March 1983 following a motor vehicle accident were within normal limits.  In October 1992, X-rays revealed mild findings at C5-6 suggesting discogenic disease.  In April 1994, X-rays showed mild to moderate degenerative disease at C5-6.  The Veteran was diagnosed with mild cervical spondylosis in December 1994; no opinion as to the etiology was provided.  An MRI in June 1997 showed spondylosis with no significant central stenosis.  The Veteran submitted a positive nexus statement from Dr. C.A. dated in September 2000.  He opined that the Veteran had degenerative osteoarthritic changes, probably related to other injuries, which were consistent with his previous military experience as a parachutist and his previous military injury.  None of the Veteran's post-service records showing treatment for his cervical spine contain medical opinions relating his disorders to his service-connected lumbar spine disability.  Additionally, they do not show nexus opinions relating his cervical spine disorder directly to his military service, expect for Dr. C.A.'s letter.  

The Veteran was afforded a VA examination in January 2002.  He complained of pain at the base of the neck with no radiation to the extremities.  Following examination, the Veteran was diagnosed with cervical spondylosis with degenerative disc disease, which was highly unlikely to be related to his military experiences given the information provided in the medical record.  At a VA examination for his lumbar spine in March 2004, the Veteran was diagnosed with spondylosis and a few areas of mild canal stenosis in the cervical and the lumbar spine.  The examiner opined that spondylosis of the Veteran's cervical spine was caused by hypertrophic degenerative change and that trauma was a cause of spondylosis.  The examiner continued that it was at least as likely as not that the Veteran's low back condition was related to his parachute training.  The examiner did not include the Veteran's cervical spine disorder in his positive nexus opinion.  

The Veteran was afforded a VA general medical examination in February 2009.  He reported that he began to have pain in his neck and shoulders around five years ago. The Veteran was unsure of the date of onset.  Following examination, the Veteran was diagnosed with degenerative disease of the cervical spine.  The examiner opined that it was less likely as not caused by or a result of degenerative disease of the lumbar spine.  The Veteran described an acute injury causing his lumbar spine disease.  He did not suffer an acute injury regarding his cervical spine.  He began having neck pain relatively recently, compared to his low back condition.  There was nothing in his history, physical examination, medical record, or temporal progression of symptoms to indicate the Veteran's cervical spine disease was related in any way to his lumber degenerative disease.  The examiner's opinion was based on the evidence of record, as well as the pathophysiology of spine degenerative disease found in a medical textbook.  

In April 2011, the Veteran's representative submitted a medical article discussing the biomechanical relationship of the spine.  The article indicates that functional and structural disorders of the spine often produce symptomatology affecting contiguous structures and regions.  It lists examples of lumbar pain causing depression, digestive problems, and sexual dysfunction; and, patients with chronic cervical symptoms suffering from headaches as well.  The article does not necessarily indicate that degenerative disease of a cervical spine is caused or aggravated by a lumbar spine disorder.  

Based on a review of the evidence, the Board finds that service connection for cervical spondylosis with degenerative disc disease is not warranted on direct, secondary, and presumptive bases.  Although the Veteran has been diagnosed with cervical spondylosis with degenerative disc disease, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his cervical spine actually occurred.  

The Board acknowledges the Veteran's contention that the in-service parachute injury that injured his lumbar spine also injured his cervical spine.  However, while the Veteran's STRs clearly show complaints related to his lumbar spine, they are silent for complaints related to his cervical spine.  Additionally, in the Veteran's contemporaneous service letters to his mother, he reports back problems, but not neck problems.  Moreover, when the Veteran initially filed for service connection for his lumbar spine in 1973, he did not report having neck problems.  Also, in his earliest records showing neck complaints, he did not report injuring his neck in service, and he reported a relatively recent onset of neck pain to the February 2009 examiner.  Therefore, the objective evidence of record does not support the Veteran's contention that he injured his cervical spine in service.  

Moreover, the Board finds that the evidence does not support a positive nexus to his military service.  The Board acknowledges Dr. C.A.'s positive opinion relating the Veteran's degenerative osteoarthritic changes to military trauma as a parachutist.  However, in light of the Board's finding that the Veteran did not incur an in-service injury to his cervical spine, the Board finds that Dr. C.A.'s opinion lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Rather, the Board finds the January 2002 VA examiner's negative nexus opinion more probative as the examiner based their opinion on the information provided in the medical record, which as the Board observes, does not show an in-service injury to the Veteran's cervical spine.  The VA examiner's opinion is based upon an examination of the Veteran and a review of the Veteran's history.  Additionally, the Board's conclusion that the evidence does not support a nexus directly related to the Veteran's military service is supported by the May 2004 VA examination.  As noted above, the examiner provided a positive opinion relating the Veteran's lumbar spine to his military service, but did not provide such opinion regarding the Veteran's cervical spine.  The examiner indicated that spondylosis of the Veteran's cervical spine was caused by hypertrophic degenerative change and that trauma was a cause of spondylosis.  For the reasons set forth above, the evidence does not support a finding that the Veteran incurred in-service trauma to his cervical spine.  The totality of the evidence fails to show that the Veteran's cervical spine disorder is directly related to his military service.  
In this regard, the Board notes that the Veteran's discharge examination in March 1956 showed a clinically normal neck and spine.  The Board finds that the onset of his post-service cervical spine spondylosis with degenerative disc disease did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing degenerative changes until 1992, over three decades after discharge from service.  Furthermore, the earliest evidence of any complaints of neck pain was in 1970 following a work injury, over a decade after service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of neck complaints, symptoms, or findings for over one decade between the period of active service and a diagnosis of cervical spine spondylosis is itself evidence which tends to show that his cervical spine spondylosis with degenerative disc disease did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of cervical spine spondylosis with degenerative disc disease associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records relate Veteran's cervical spine spondylosis with degenerative disc disease to his military service.  Further, as previously discussed herein, the probative medical nexus evidence indicates that the Veteran's cervical spine spondylosis with degenerative disc disease is not related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's cervical spine or competent evidence of an association between his cervical spine spondylosis with degenerative disc disease and his active duty, service connection for cervical spine spondylosis with degenerative disc disease on a direct is not warranted.  

Moreover, the evidence does not show that the Veteran's cervical spine spondylosis with degenerative disc disease is secondary to his service-connected spondylosis of the lumbar spine.  The only medical opinion of record, that of the February 2009 VA examiner, indicates that the Veteran's cervical spine spondylosis with degenerative disc disease is not secondary to his service-connected lumbar spine disability.  That opinion is uncontradicted.  Such opinion was obtained after a full examination of the Veteran that included a review of the pertinent records and the Veteran's contentions regarding why he believed his cervical spine spondylosis with degenerative disc disease was secondary to his spondylosis of the lumbar spine, in addition to review of a medical textbook.  The competent medical evidence of record also fails to show that the Veteran's cervical spine spondylosis with degenerative disc disease is aggravated by his service-connected spondylosis of the lumbar spine.  Indeed, the Veteran himself has not contended how his cervical spine spondylosis with degenerative disc disease is aggravated by his lumbar spine disability.  No medical professional has provided any opinion to indicate that the Veteran's cervical spine spondylosis with degenerative disc disease is aggravated by his spondylosis of the lumbar spine.  

The Board acknowledges the article submitted by the Veteran's representative regarding spine disorders.  However, that article does not say that cervical spine disorders are caused or aggravated by lumbar spine disorders.  Additionally, that article does not provide information specific to the Veteran's case, unlike the uncontradicted February 2009 examiner's opinion.  Therefore, such evidence does not support a conclusion that the Veteran's cervical spine spondylosis with degenerative disc disease is secondary to his service-connected spondylosis of the lumbar spine.  

Additionally, the evidence does not show that the Veteran's cervical spine spondylosis with degenerative disc disease was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  
The Board acknowledges the Veteran's belief that his cervical spine spondylosis with degenerative disc disease is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of cervical spine spondylosis with degenerative disc disease in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's cervical spine spondylosis with degenerative disc disease and his active duty, including to his service-connected spondylosis of the lumbar spine, service connection for cervical spine spondylosis with degenerative disc disease is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for cervical spine spondylosis with degenerative disc disease.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for cervical spine spondylosis with degenerative disc disease, on a direct basis, and as secondary to the service-connected spondylosis of the lumbar spine, is denied.  See 38 U.S.C.A §5107.

		2.  Arthritis of the Upper Extremities

The Veteran contends that he has arthritis of the bilateral upper extremities that is related to his military service, including being secondary to his service-connected spondylosis of the lumbar spine.  

The Veteran's STRs show that he had a cast from his left wrist was removed in February 1956.  The diagnosis was tendonitis of the abductor pollicis muscle.  His March 1956 discharge examination showed clinically normal upper extremities.  

According to post-service medical records, the Veteran first complained of pain in his hands in December 2003.  (Any records regarding complaints numbness or weakness are discussed below in the adjudication of peripheral neuropathy of the bilateral upper extremities.)  He was diagnosed with features of osteoarthritis in the hands.  The Veteran presented with painful tendon contractures in his hands in March 2006; arthritis was evident.  In April 2006, he had painful palmar nodules.  Additionally, X-rays showed multiple degenerative changes throughout the bilateral hands.  A rheumatology consultation dated in May 2006 shows that the Veteran was diagnosed with osteoarthritis in hands with hyperalgesia.  X-rays showed osteoarthritis in the proximal interphalangeals, distal interphalangeals, and metacarpophalangeal joints.  The osteoarthritis in the metacarpophalangeal joints might have been secondary to his occupation.  The Veteran was also diagnosed with bilateral third and fourth flexor tenoyvitis with possibly an early component of Duputrens disease.  It could be associated with alcoholism.  In August 2006, a neurology consultation shows that the Veteran was diagnosed with syndrome of palmar fasciitis with polyarthritis suggesting paraneoplastic syndrome.  Treatment records dated through August 2011 continue to show treatment for the Veteran's arthritis, but do not contain medical opinions relating such diagnosis either directly to the Veteran's military service or secondary to his service-connected spondylosis of the lumbar spine.  

At the February 2009 VA general medical examination, the Veteran reported that the onset of his bilateral hand condition was in 2007.  He reported developing deformity in his fingers and noted simultaneously that his joints in both hands were tender and painful.  He was told that there was no clear etiology for his hand pain.  Following examination, the Veteran was diagnosed with bilateral inflammatory hand condition, etiology unknown.  A VA medical opinion was obtained in June 2010 from the February 2009 examiner.  The examiner opined that arthritis of the bilateral upper extremities was not caused by or a result of spondylosis of the lumbar spine.  There was no neuroanatomic or musculoskeletal anatomic basis for the claim that upper extremity arthritis is related to degenerative disease of the lumbar spine with spondylosis.  The opinion was based on the examiner's knowledge of musculoskeletal and neuroanatomy, review of the Veteran's medical records, and the prior examination.

Based on a review of the evidence, the Board finds that service connection for arthritis of the bilateral upper extremities is not warranted on direct, secondary, and presumptive bases.  Although the Veteran has been diagnosed with osteoarthritis, the evidence does not show that it is related to his military service on any basis.  The Veteran has not indicated why he believe that his arthritis is directly related to his military service.  However, as the Veteran did not expressly limit his contentions to service connection on a secondary basis, the Board will proceed to adjudicate the issue on a direct basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his bilateral upper extremities actually occurred other than the tendonitis of the abductor pollicis muscle of the left wrist.  Indeed, the Veteran himself has not reported any such injury or disease to his hands.  The Veteran has not indicated that he believes that his arthritis is the result of his in-service tendonitis of the abductor pollicis muscle.  Indeed, the Veteran specifically disputes that he did have a cast in service.  See, e.g., February 2007 statements.  Therefore, except for the tendonitis of the abductor pollicis muscle, which the Veteran does not contend caused his current arthritis, the evidence does not support a finding of an in-service incurrence or aggravation of an injury or disease to his bilateral upper extremities.

Moreover, the Board finds that the evidence does not support a positive nexus to his military service.  No medical professional has provided any opinion to indicate that the Veteran's arthritis is related directly to his military service.  None of the Veteran's voluminous medical records contain any opinion relating the Veteran's arthritis directly to his military service.  In this regard, the Board observes that the Veteran has not provided statements indicating how his arthritis is related to his military service.  The Board acknowledges that VA did not request a medical opinion regarding service connection on a direct basis.  However, the evidence does not suggest a relationship between the Veteran's tendonitis of the abductor pollicis muscle and the arthritis of his upper extremities.  Therefore, an opinion is not warranted, since opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Absent evidence that the Veteran's current arthritis may be related to his tendonitis of the abductor pollicis muscle, the threshold for a medical opinion has not been met.  The totality of the evidence fails to show that the Veteran's arthritis is directly related to his military service.  

In this regard, the Board notes that the Veteran's discharge examination in March 1956 showed clinically normal upper extremities.  The Board finds that the onset of his post-service arthritis of the bilateral upper extremities did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing arthritis until 2003, over four decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of bilateral upper extremity complaints, symptoms, or findings associated with arthritis for over four decades between the period of active service and a diagnosis of arthritis is itself evidence which tends to show that his arthritis of the bilateral upper extremities did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of arthritis of the upper extremities associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate any etiology of the Veteran's arthritis of the bilateral upper extremities.  Without competent evidence of an association between his arthritis of the upper extremities and his military service, service connection for arthritis of the upper extremities is not warranted.  

Moreover, the evidence does not show that the Veteran's arthritis of the upper extremities is secondary to his service-connected spondylosis of the lumbar spine.  No medical professional has provided any opinion to indicate any relationship between the arthritis of the Veteran's upper extremities and his lumbar spine disability.  Indeed, the Veteran himself has not provide statements indicating why he believes his arthritis of the bilateral upper extremities is secondary to his spondylosis of the lumbar spine.  The only medical opinion of record, the June 2010 opinion, indicates that the Veteran's arthritis of the bilateral upper extremities is not related to his spondylosis of the lumbar spine.  That opinion is uncontradicted.  The competent medical evidence of record also fails to show that the Veteran's arthritis of the bilateral upper extremities is aggravated by his service-connected spondylosis of the lumbar spine.  The Veteran has not indicated why he believes that his arthritis of the bilateral upper extremities is aggravated by his spondylosis of the lumbar spine.  No medical professional has provided any opinion to indicate that the Veteran's arthritis of the bilateral upper extremities is aggravated by his spondylosis of the lumbar spine.  

Additionally, the evidence does not show that the Veteran's arthritis of the bilateral upper extremities was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

The Board acknowledges the Veteran's belief that the arthritis of his upper extremities is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of arthritis of the upper extremities in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's arthritis of the bilateral upper extremities and his active duty, including to his service-connected spondylosis of the lumbar spine, service connection for arthritis of the upper extremities is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for arthritis of the upper extremities.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for arthritis of the upper extremities, on a direct basis, and as secondary to the service-connected spondylosis of the lumbar spine, is denied.  See 38 U.S.C.A §5107.

		3.  Peripheral Neuropathy of the Upper Extremities

The Veteran contends that he has peripheral neuropathy of the upper extremities, to include as secondary to his service-connected spondylosis of the lumbar spine.

The Veteran's STRs show no treatment for, or diagnosis of, any bilateral upper extremity nerve problems.  His discharge examination in March 1946 revealed clinically normal upper extremities.

According to post-service medical records, a letter from Dr. W.C. dated in April 1973 shows that no neurological deficits in the upper extremities were found.  A letter from Dr. W.C. dated in June 1973 shows that the Veteran had no remarkable neurological deficits on examination.  He noted that the Veteran over-reacted to examination, so it was impossible to evaluate his condition.  Dr. W.C. also wrote a letter dated in October 1973 showing that no neurological deficit of the Veteran's upper extremities was found.  A psychiatric record dated in September 1987 shows that the Veteran reported numbness and tingling in both hands, particularly the right arm.  The record shows that the Veteran reported that he had been diagnosed with carpal tunnel syndrome and right ulnar neuropathy.  X-rays dated in December 1994 showed no radicular objective findings or myelopathic findings.  

A letter from T.A., M.D. dated in November 2004 shows that he provided the Veteran a consultation for painful peripheral neuropathy.  The Veteran was somewhat of a vague historian and no records accompanied him.  The Veteran reported having a problem for 50 years.  Dr. T.A. noted that the Veteran had a complex history, although he had some examination features of neuropathy and historical features to suggest a painful distal peripheral neuropathy, he described more diffuse pain.  His examination revealed a pain response out of proportion to what was asked of him, suggesting some embellishment.  Additional records from Dr. T.A. showed that the Veteran complained of peripheral neuropathy.  No objective testing by Dr. T.A. was done.  

The Veteran reported having numbness and pain at a June 2006 neurology consultation.  He was diagnosed with peripheral neuropathy.  In August 2006, the Veteran was diagnosed with small fiber neuropathy, possibly secondary to past history of alcohol abuse resulting in nerve damage.  A nerve conduction study (NCS) in October 2006 revealed mild age-related abnormalities.  There was no convincing evidence of large-fiber neuropathy.  Small-fiber neuropathy could not be excluded, even with normal studies.  A record dated in April 2010 shows that the Veteran was diagnosed with chronic pain likely secondary to alcoholic neuropathy.  The Board observes that there is no objective medical evidence consisting of diagnostic tests to confirm a diagnosis of peripheral neuropathy of the bilateral upper extremities.  Furthermore, to the extent that there is a diagnosis based on the Veteran's subjective complaints, none of the Veteran's treatment records indicate that such diagnosis was related to his military service or to his service-connected spondylosis of the lumbar spine.

Based on a review of the evidence, the Board finds that service connection for peripheral neuropathy of the upper extremities is not warranted on direct and secondary bases.  Although the Veteran has been diagnosed with peripheral neuropathy, the Board observes that no objective evidence consisting of diagnostic testing has confirmed such diagnosis.  To the extent that the Veteran's subjective complaints have been diagnosed as peripheral neuropathy of the upper extremities, the evidence does not show that the Veteran's complaints are related to his military service on any basis.  Furthermore, although the Veteran has been shown to have a previous diagnosis of carpal tunnel syndrome, he has not been shown to currently have that disability.  Indeed, the Veteran has not reported having a current diagnosis of carpal tunnel syndrome.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his bilateral upper extremities actually occurred.  Indeed, the Veteran himself has not reported any such injury or disease.  

Moreover, the Board finds that the evidence does not support a positive nexus to his military service.  No medical professional has provided any opinion to indicate that the Veteran's complaints are related directly to his military service.  None of the Veteran's voluminous medical records contain any opinion relating the Veteran's bilateral upper extremity complaints directly to his military service.  In this regard, the Board observes that the Veteran has not provided statements indicating how his contended peripheral neuropathy is related to his military service.  The evidence does not support a finding that the Veteran incurred in-service trauma to his bilateral upper extremities.  The totality of the evidence fails to show that the Veteran's bilateral upper extremity complaints are directly related to his military service.  

In this regard, the Board notes that the Veteran's discharge examination in March 1956 showed clinically normal upper extremities.  The Board finds that the onset of his post-service complaints of numbness and weakness of the bilateral upper extremities did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing complaints of numbness until 1987, over three decades after discharge from service, especially as records in 1973 found no neurological deficits.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of bilateral upper extremity complaints, symptoms, or findings for over three decades between the period of active service and a diagnosis of peripheral neuropathy not supported by diagnostic evidence is itself evidence which tends to show that his bilateral upper extremity complaints did not have their onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of peripheral neuropathy of the upper extremities associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records related his bilateral upper extremity complaints to his military service.  Rather, the evidence as discussed above indicates that the Veteran's complaints have been thought to be age-related or secondary to his history of alcoholism.  Without evidence of an in-service event, injury, or disease to the Veteran's bilateral upper extremities or competent evidence of an association between peripheral neuropathy of the upper extremities confirmed by diagnostic testing, service connection for peripheral neuropathy of the upper extremities is not warranted.  

Moreover, the evidence does not show that the Veteran's bilateral upper extremity complaints are secondary to his service-connected spondylosis of his lumbar spine.  No medical professional has provided any opinion to indicate any relationship between the Veteran's bilateral upper extremity complaints and his lumbar spine disability.  Indeed, the Veteran himself has not provide statements indicating why he believes his bilateral upper extremity complaints are secondary to his spondylosis of the lumbar spine.  The competent medical evidence of record also fails to show that the Veteran's bilateral upper extremity complaints are aggravated by his service-connected spondylosis of the lumbar spine.  The Veteran has not indicated why he believes that bilateral upper extremity complaints are aggravated by his spondylosis of the lumbar spine.  No medical professional has provided any opinion to indicate that the Veteran has peripheral neuropathy of the bilateral upper extremities that is aggravated by his spondylosis of the lumbar spine.  

The Board acknowledges the Veteran's belief that he has peripheral neuropathy of the bilateral upper extremities that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of peripheral neuropathy of the upper extremities in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between a diagnosis of peripheral neuropathy of the upper extremities confirmed by diagnostic testing and his active duty, including to his service-connected spondylosis of the lumbar spine, service connection for peripheral neuropathy of the upper extremities is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the upper extremities.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities, on a direct basis, and as secondary to the service-connected spondylosis of the lumbar spine, is denied.  See 38 U.S.C.A §5107.

		4.  Peripheral Neuropathy of the Lower Extremities

The Veteran contends that he has peripheral neuropathy of the bilateral lower extremities that is related to his military service, including being secondary to his service-connected spondylosis of the lumbar spine.

His STRs show no treatment for, or diagnosis of, any bilateral lower extremity problems.  His March 1956 discharge examination revealed clinically normal lower extremities.

According to post-service medical records, the April 1973 letter from Dr. W.C. shows that the Veteran reported having numbness and tingling in his left lower extremity.  However, no neurological deficits were found.  A letter from Dr. W.C. dated in October 1973 shows that no neurological deficits of either lower extremity was found.  In March 1979, the Veteran complained of back pain that radiated down his left leg; a diagnosis of rule out sciatica was made.  Treatment records dated throughout the 1980s and 1990s continue to show complaints of pain, weakness, and numbness in the Veteran's bilateral lower extremities. 

At the January 2002 examination for the Veteran's lumbar spine, he was diagnosed with peripheral neuropathy.  The examiner opined that it was most likely secondary to history of ethanol abuse.  No diagnostic testing was done to confirm the diagnosis.  The Veteran presented with pain in his legs consistent with peripheral neuropathy in November 2002.  Diagnostic testing was suggested.  Electromyography (EMG) and NCS testing in January 2003 was normal.  EMG and NCS testing in May 2004 revealed no evidence of neuropathy or radiculopathy.  A treatment record dated in May 2004 reveals a diagnosis of peripheral neuropathy; the etiology had been looked for, but no hard diagnosis had been made to date.  

A medical opinion was obtained in July 2005 from the examiner who conducted a June 2005 VA examination addressing the Veteran's spine.  The examiner opined that on examination, they did not find a diagnosable foot condition, and found peripheral nerve findings that were not consistent with a specific pathological process.  Without a diagnosable pathologic process, the examiner could not conclude that the Veteran had a foot or nerve problem secondary to his service-connected spondylosis of the lumbar spine.   The Veteran was diagnosed with peripheral neuropathy at a June 2006 neurology consultation.  However, EMG and NCS testing in July 2006 showed no evidence of lumbar radiculopathy.  Absent right sural sensory responses might have been age-related.  There was no convincing evidence of polyneuropathy.  In  August 2006, the Veteran was diagnosed with small fiber neuropathy possibly secondary to past history of alcohol abuse resulting in nerve damage.  NCS testing in October 2006 revealed mild age-related abnormalities.  There was no convincing evidence of large-fiber neuropathy; small fiber neuropathy could not be excluded, even with normal studies.  A record dated in April 2010 shows that the Veteran had chronic pain likely secondary to alcoholic neuropathy.  A record dated in August 2010 shows that the Veteran might have neuropathy secondary to his alcohol use in the past.  None of the Veteran's treatment records indicate that he had peripheral neuropathy confirmed by diagnostic testing associated with his military service, including the service-connected spondylosis of his lumbar spine.

Based on a review of the evidence, the Board finds that service connection for peripheral neuropathy of the lower extremities is not warranted on direct and secondary bases.  Initially, the Board finds that the evidence does not support a diagnosis of peripheral neuropathy based on objective medical testing of the lower extremities.  Although some treatment records do show a diagnosis of peripheral neuropathy, objective diagnostic testing has not shown peripheral neuropathy.  As discussed above, EMG and NCS testing in January 2003, May 2004 July 2006, and October 2006 all failed to show peripheral neuropathy of the lower extremities.  The Board does not doubt that the Veteran has pain, weakness, and numbness in his lower extremities.  However, absent objective diagnostic evidence of peripheral neuropathy of the lower extremities, the Board finds that the evidence does not support a diagnosis of such disorder.  The Board's finding is supported by the July 2005 medical opinion, which shows that a diagnosable foot condition was not found and that peripheral nerve findings were not consistent with a specific pathological process.  

Furthermore, the evidence does not support a finding that the Veteran's complaints are related to his military service, including being secondary to his service-connected spondylosis of the lumbar spine.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his lower extremities actually occurred.  Indeed, the Veteran himself has not reported any such injury or disease.  

Moreover, the Board finds that the evidence does not support a positive nexus of the Veteran's complaints to his military service.  No medical professional has provided any opinion to indicate that the Veteran's complaints pertaining to his lower extremities are related directly to his military service.  None of the Veteran's voluminous medical records contain any opinion relating the Veteran's complaints directly to his military service.  In this regard, the Board observes that the Veteran has not provided statements indicating how his complaints are  related to his military service.  The evidence does not support a finding that the Veteran incurred in-service trauma to his lower extremities.  The totality of the evidence fails to show that the Veteran's bilateral lower extremity complaints are directly related to his military service.  

In this regard, the Board notes that the Veteran's discharge examination in March 1956 showed clinically normal lower extremities.  The Board finds that the onset of his post-service bilateral lower extremity complaints did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing complaints of numbness until 1973, over a decade after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of bilateral lower extremity complaints, symptoms, or findings for over a decade between the period of active service and the first complaint is itself evidence which tends to show that his bilateral lower extremity complaints did not have their onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of peripheral neuropathy of the lower extremities associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records related the Veteran's complaints to his military service.  Rather, the evidence as discussed above indicate that the Veteran's complaints have been thought to be age-related or secondary to his history of alcoholism.  Without evidence of an in-service event, injury, or disease to the Veteran's lower extremities or competent evidence of an association between peripheral neuropathy of the lower extremities confirmed by diagnostic testing, service connection for peripheral neuropathy of the lower extremities is not warranted.  

Moreover, the evidence does not show that the Veteran's complaints are secondary to his service-connected spondylosis of the lumbar spine.  As discussed above, the Veteran's complaints have been opined to be age-related or secondary to his history of alcoholism.  No medical professional has provided any opinion to indicate that the Veteran has peripheral neuropathy of the bilateral lower extremities that is related to his lumbar spine disability.  The competent medical evidence of record also fails to show that the Veteran has peripheral neuropathy of the bilateral lower extremities that is aggravated by his service-connected spondylosis of the lumbar spine.  The Veteran has not indicated why he believes that his bilateral lower extremity complaints are aggravated by his spondylosis of the lumbar spine.  No medical professional has provided any opinion to indicate that the Veteran's bilateral lower extremity complaints are aggravated by his spondylosis of the lumbar spine.  

The Board acknowledges the Veteran's belief that he has peripheral neuropathy of the bilateral lower extremities is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Without evidence of a confirmed diagnosis of peripheral neuropathy of the lower extremities, evidence of an onset of peripheral neuropathy of the lower extremities in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's bilateral lower extremity complaints and his active duty, including to his service-connected spondylosis of the lumbar spine, service connection for peripheral neuropathy of the lower extremities is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the lower extremities.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities, on a direct basis, and as secondary to the service-connected spondylosis of the lumbar spine, is denied.  See 38 U.S.C.A §5107.

		5.  Cardiovascular Disorder

The Veteran contends that he has coronary artery disease that his related to his military service, including being secondary to his service-connected major depressive disorder and/or spondylosis of the lumbar spine.  In contending service connection on a secondary basis, the Veteran has also contended that his sedentary lifestyle as a result of his lumbar spine resulted in heart problems.  

The Veteran's STRs show no treatment for, or diagnosis of, any heart disorder.  His discharge examination in March 1956 revealed a clinically normal heart.

According to post-service medical records, the June 1973 letter from Dr. W.C. indicates that the Veteran contended that he had a bad heart.  X-rays in November 1978 showed a normal heart.  A treatment record also dated in November 1978 shows that the Veteran had a fast heart rate without history of heart pains or a heart attack.  A VA cardiology consultation in September 2006 reveals that recent testing was positive for a fixed anterior wall defect.  The Veteran was diagnosed with coronary artery disease.  It was noted that a local cardiac catheterization was normal one year earlier making a recent event unlikely.  He might have had a myocardial infarction in the distant past related to substance abuse or vasospasm, but given the catheterization results, it was unlikely that this defect happened recently or was due to atheromatous disease.  

The Veteran was afforded a VA examination in June 2007.  He denied a history of trauma, cardiac neoplasm, congestive heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, pericarditis, and syncope.  He reported a history of a myocardial infarction; thallium testing showed a fixed anterior defect.  He also reported having constant fatigue, daily angina, monthly dizziness, and dyspnea on mild exertion.  Following examination, the Veteran was diagnosed with abnormal thallium with possible prior myocardial infarction.  The examiner opined that it was less likely as not caused by or a result of depression.  The examiner noted that the September 2006 opinion and indicated that they agreed with that assessment that the evidence did not support the presence of significant, active coronary artery disease.  

VA treatment records dated in June 2008 show that the Veteran was diagnosed with atrial fibrillation.  The Veteran was afforded a second VA examination in September 2008.  He reported that he had atypical chest pain in November 2007 and was found to have atrial fibrillation.  Before that, the Veteran never had trouble with his heart to his knowledge.  He had frequent chest pain that was attributable to anxiety.  He denied a history of trauma, cardiac neoplasm, congestive heart disease, rheumatic heart disease, syphilitic heart disease, endocarditis, pericarditis, syncope, angina, and dizziness.  He reported a history of a myocardial infarction and hypertensive heart disease.  He also reported having weekly fatigue and dyspnea on mild exertion.  

Following examination, the Veteran was diagnosed with atrial fibrillation and anterior wall defect.  The examiner opined that atrial fibrillation was less likely as not caused by or a result of major depressive disorder and/or spondylosis of the lumbar spine.  The major causes of atrial fibrillation were hyperthyroidism, pneumonia, pulmonary embolism, cardiac valvular disease, left ventricular hypertrophy, coronary artery disease, hypertension, pericarditis, or electrical impulse abnormalities.  The Veteran had hypertension and left ventricular hypertrophy was found on his most recent echocardiogram and thallium.  He had two small defects that were judged to be insignificant clinically.   The Veteran's atrial fibrillation was overwhelmingly likely to be due to or a result of his hypertension and left ventricular hypertrophy.  There was no stated or known mechanism for his claimed depression and degenerative disease of the spine to have either caused or aggravated his current heart condition.  The examiner based the opinion on medical information obtained through textbooks of medicine, as well as their clinical knowledge.  

At the February 2009 VA general medical examination, the Veteran reported that a private angiogram showed that he had mild coronary artery disease.  The Veteran was diagnosed with coronary artery disease.  None of the Veteran's medical records showing treatment for his heart indicate that he had a disorder related to his military service, including being secondary to his service-connected psychiatric and lumbar spine disabilities.  

The Veteran also submitted medical articles showing a relationship between heart problems and psychiatric disorders.  However, these articles are not specific to the Veteran's claim.  

Based on a review of the evidence, the Board finds that service connection for coronary artery disease is not warranted on direct and secondary bases.  Although the Veteran has been diagnosed with cardiovascular disorders--atrial fibrillation, myocardial infarction,  and coronary artery disease, the evidence does not show that  any cardiovascular disorder is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his heart actually occurred.  Indeed, the Veteran himself has not reported any such injury or disease.  

Moreover, the Board finds that the evidence does not support a positive nexus to his military service.  No medical professional has provided any opinion to indicate that the Veteran's has a cardiovascular disorder that is related directly to his military service.  None of the Veteran's voluminous medical records contain any opinion relating the Veteran's atrial fibrillation and old myocardial infarction directly to his military service.  In this regard, the Board observes that the Veteran has not provided statements indicating how his atrial fibrillation, myocardial infarction, and coronary artery disorder are directly related to his military service.  The evidence does not support a finding that the Veteran incurred in-service trauma to his heart.  The totality of the evidence fails to show that the Veteran's diagnosed cardiovascular disorders are directly related to his military service.  

In this regard, the Board notes that the Veteran's discharge examination in March 1956 showed a clinically normal heart.  The Board finds that the onset of his post-service cardiovascular disorders did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a diagnosis until 2006, over four decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of heart complaints, symptoms, or findings for over four decades between the period of active service and a diagnosis of a cardiovascular disorder is itself evidence which tends to show that his atrial fibrillation and old myocardial infarction did not have their onsets in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of a cardiovascular disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records related the Veteran's cardiovascular disorders to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's heart or competent evidence of an association between a cardiovascular disorder and his military service, service connection for coronary artery disease is not warranted.  

Moreover, the evidence does not show that the Veteran's cardiovascular disorders are secondary to his service-connected major depressive disorder and/or the service-connected spondylosis of the lumbar spine.  No medical professional has provided any opinion to indicate any relationship between the Veteran's cardiovascular disorders and his psychiatric and lumbar spine disabilities.  In this case, the June 2007 and September 2008 VA examiners opined that the Veteran's cardiovascular disorders were not related to his major depressive disorder and/or spondylosis of the lumbar spine.  Those opinions are uncontradicated and supported by rationales.  The Board acknowledges the medical articles that the Veteran's submitted.  However, such articles are not specific to his claim.  Therefore, the Board finds the negative VA examiners' nexus opinions more probative than general medical articles since the opinions relate specifically to the Veteran.  The competent medical evidence of record also fails to show that the Veteran's cardiovascular disorders are aggravated by his service-connected major depressive disorder and/or spondylosis of the lumbar spine.  Rather, the September 2008 examiner opined that the Veteran's atrial fibrillation was not aggravated by his service-connected psychiatric and lumbar spine disabilities.  No medical professional has provided any opinion to indicate that the Veteran has a cardiovascular disorder that is secondary to his major depressive disorder and/or spondylosis of the lumbar spine.  

The Board acknowledges the Veteran's belief that he has coronary artery disease that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of a cardiovascular disorder in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's cardiovascular disorders and his active duty, including to his service-connected major depressive disorder and/or spondylosis of the lumbar spine, service connection for a cardiovascular disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiovascular disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cardiovascular disorder, on a direct basis, and as secondary to the service-connected major depressive disorder and/or the service-connected spondylosis of the lumbar spine, is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to an initial rating in excess of 40 percent for spondylosis of the lumbar spine is denied.

Entitlement to initial ratings in excess of 30 percent prior to June 11, 2007, and in excess of 50 percent from June 11, 2007, for major depressive disorder are denied.

Entitlement to an effective date earlier than January 12, 1995, for the grant of service connection for spondylosis of the lumbar spine is denied.

Entitlement to an effective date earlier than January 7, 2004, for the grant of service connection for major depressive disorder is denied.

Entitlement to an effective date earlier than January 7, 2004, for the grant of a TDIU is denied.

Entitlement to an effective date earlier than January 7, 2004, for the grant of DEA under Chapter 35 of Title 38 of the United States Code is denied.

Entitlement to an automobile or other conveyance and adaptive equipment is denied.

Entitlement to a special adaptive housing or special home adaptation grant is denied.

New and material sufficient to reopen a previously denied claim for service connection for cervical spondylosis with degenerative disc disease having been received, the appeal is granted to this extent.  

Entitlement to service connection for cervical spondylosis with degenerative disc disease, to include as secondary to the service-connected spondylosis of the lumbar spine, is denied.

Entitlement to service connection for arthritis of the upper extremities, to include as secondary to the service-connected spondylosis of the lumbar spine, is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the service-connected spondylosis of the lumbar spine, is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected spondylosis of the lumbar spine, is denied.

Entitlement to service connection for a cardiovascular disorder, to include as secondary to the service-connected spondylosis of the lumbar spine and service-connected major depressive disorder, is denied.  


REMAND

The Board observes that the September 2007 rating decision on appeal that denied service connection for coronary artery disease also denied service connection for cancer.  In the Veteran's September 2007 notice of disagreement (NOD), he appeared to express disagreement with the decision in general.  In other words, his NOD did not expressly limit his appeal to coronary artery disease.  

The Board observes that no statement of the case (SOC) has been issued as to the Veteran's claim for service connection for cancer.  The claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of service connection for cancer.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

No action is required of the Veteran until he is notified by the RO.  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


